Citation Nr: 1030244	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected degenerative joint and disc disease of the lower 
thoracic and lumbar spine (low back disability), currently rated 
20 percent disabling.

2.  Entitlement to an increased initial rating for service-
connected radiculopathy of the left lower extremity, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1976.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing at the RO before the undersigned was 
conducted in February 2009.  The Board remanded the claim in 
February 2009 for further development and consideration. 

In written argument dated in July 2010, the Veteran's 
representative stated that, on the Veteran's October 2005 notice 
of disagreement, he expressed his disagreement with the issue of 
radiculopathy of the left lower extremity "generally," he did 
not limit his appeal only to the rating assigned, and therefore, 
entitlement to an earlier effective date for the grant of service 
connection for the disability is in appellate status.  On that 
notice of disagreement, the Veteran made no mention of any 
disagreement with the effective date assigned.  As a timely 
notice of disagreement has not been filed, the issue is not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
low back disability has not demonstrated forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis; nor are there incapacitating episodes between four and 
six weeks per year, or severe symptoms with recurring attacks and 
intermittent relief.

2.  The preponderance of the evidence shows that the Veteran's 
radiculopathy of the left lower extremity is manifested by 
complaints of left lower extremity paresthesia and radiculopathy 
with objective findings of impaired sensation and decreased left 
lower extremity muscle strength.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5243 
(2009).

2.  The criteria for an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The present case involves  "downstream" issues, as the initial 
claims for service connection were granted in the rating decision 
on appeal, and the Veteran disagrees with the evaluations 
assigned.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

At his hearing, the Veteran stated that his service-connected 
disability is much worse during the winter season and that he 
went to the VA Medical Center (VAMC) in Dallas, Texas, in 
December 2008 for treatment.  He also requests another 
examination, claiming his condition has worsened.  The Board 
remanded the claim to obtain these VAMC records.  Although many 
VA records were obtained around this time, none of the records 
noted complaints or treatment of a low back disability.  He is 
taking prescription analgesics for other nonservice-connected 
conditions.  Although the Veteran has complained of constant 
excruciating pain from his service-connected disabilities at his 
May 2008 examination, neurological and muscular examinations were 
reported as normal.  

In addition, the Veteran essentially contends that his latest VA 
compensation examination in May 2008 is inadequate for rating 
purposes as that examination found no objective evidence of 
lumbar radiculopathy.  The examination report noted the Veteran's 
complaints of severe pain and leg numbness.  The examiner 
reviewed the Veteran's claims file, conducted a thoracolumbar and 
lower extremities orthopedic and neurological examination, and 
obtained X-rays and magnetic resonance imaging (MRI) of the 
lumbosacral spine.  

The Board finds that the May 2008 VA examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.70, see generally, Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must 
describe the disability in sufficient detail so the Board can 
make a fully informed evaluation of the disability).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  A finding of dysfunction due to pain must be supported 
by, among other things, adequate pathology.  38 C.F.R. § 4.40. 
"[F]unctional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1993).

Staged ratings can be assigned for a disability for distinct time 
periods with different ratable symptoms.  Fenderson v. West, 12 
Vet. App. 119 (1999)

The lay statements and testimony describing the symptoms of the 
Veteran's disabilities are deemed competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.


A. Orthopedic Considerations

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or when the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees, or when there is muscle spasm, 
guarding, or localized tenderness that does not result in an 
abnormal gait or abnormal spinal contour; or when there is a 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or when 
there is muscle spasm, or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 30 
degrees or less.

The Veteran is entitled to the current 20 percent rating, but no 
higher, since he has displayed forward flexion of 0 to 50 degrees 
during March 2005 VA examination with addendum.  The Veteran 
displayed forward flexion of 0 to 60 degrees during May 2008 VA 
examination.

A higher disability evaluation is not warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. §§ 
4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
At the May 2008 VA examination, the Veteran displayed no 
additional weakness, fatigueability or incoordination on 
repetitive use.  As such, additional disability based on 
functional loss has not been shown.

B.  Intervertebral Disc Syndrome (IVDS)

IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
depending on the number of incapacitating episodes a person has 
in the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  A 10 
percent rating is assigned for incapacitating episodes with a 
total duration of at least one week but less than two weeks in 
the past 12 month period; while a 20 percent rating is assigned 
for incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least six 
weeks during the past twelve months.  An "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.

The Veteran's treatment records are devoid of any prescription of 
bed rest to treat his back condition.  As such, the criteria for 
an increased rating have not been met.




C.  Neurological Considerations

Consideration must also be given to any associated objective 
neurologic abnormalities (in addition to orthopedic 
manifestations), including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

The Veteran is in receipt of a separate 10 percent ratings for 
left lower extremity radiculopathy under Diagnostic Code 8520 for 
paralysis of the sciatic nerve.  A 10 percent rating is assigned 
for mild incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating is assigned for moderately 
severe incomplete paralysis.  A 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the sciatic 
nerve; the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.

The examiner who conducted the March 2005 VA examination with 
June 2005 addendum found decreased strength and sensation of the 
left lower extremity.  There was no muscle atrophy or decreased 
motor skills.  The examiner who conducted the May 2008 VA 
examination found no objective evidence of lumbar radiculopathy.  
Motor and nerve examination were normal.  Therefore, an increased 
rating is not warranted, as moderate incomplete paralysis of the 
sciatic nerve is not shown.  




D.  Extraschedular Considerations

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 

E.  Conclusion

At no time during the pendency of these claims, have the 
disabilities been more or less disabling than as currently rated.  
The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and increased ratings are not warranted. 


ORDER

Entitlement to an increased rating for service-connected low back 
disability is denied.

Entitlement to an increased rating for service-connected 
radiculopathy of left lower extremity is denied.



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


